Citation Nr: 0200596	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  00-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for a chronic right 
foot disorder to include foot drop and functional loss of use 
of the foot.  

4.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) which, in 
pertinent part, denied service connection for a stomach 
disorder, hypertension, and psoriasis and increased 
disability evaluations for the veteran's service-connected 
dysthymia and chronic bronchitis.  In June 1995, the veteran 
submitted a notice of disagreement.  In April 1996, the RO 
issued a statement of the case to the veteran and his 
accredited representative.  In October 1996, the veteran 
submitted a substantive appeal from the denial of service 
connection for a stomach disorder and an increased evaluation 
for his bronchitis.  In November 1996, the RO increased the 
evaluation for the veteran's bronchitis from 10 to 30 percent 
disabling.  In May 1997, the veteran submitted a substantive 
appeal from the denial of service connection for hypertension 
and psoriasis.  

In August 1998, the RO, in pertinent part, increased the 
evaluation for the veteran's dysthymia from 30 to 70 percent; 
denied service connection for a left knee disorder and a left 
shoulder disorder; and denied the veteran's entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only.  In August 1998, the veteran submitted a notice of 
disagreement with the denial of both service connection for a 
left knee disorder and entitlement to automobile and adaptive 
equipment or for adaptive equipment only.  In October 1998, 
the RO denied service connection for a chronic right foot 
disorder to include foot drop and loss of use of the foot.  
In October 1998, the RO issued a statement of the case to the 
veteran and his accredited representative which addressed the 
issues of service connection for a left foot disorder and 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  In November 1998, the veteran 
submitted a notice of disagreement with the denial of service 
connection for a chronic right foot disorder to include foot 
drop and loss of use of the foot and a substantive appeal 
from the denial of service connection for a left knee 
disorder and entitlement to automobile and adaptive equipment 
or for adaptive equipment only.  In July 1999, the RO issued 
a supplemental statement of the case to the veteran and his 
accredited representative which addressed the issue of 
service connection for a chronic right foot disorder to 
include foot drop and loss of use of the foot.  In March 
2000, the veteran expressly withdrew his appeal from the 
denial of service connection for both hypertension and 
psoriasis.  In May 2001, the veteran was afforded a hearing 
before the undersigned Member of the Board.  In August 2001, 
the Board informed the veteran that he may not have submitted 
timely substantive appeals from the denial of service 
connection for both a stomach disorder and a chronic right 
foot disorder.  In September 2001, the accredited 
representative submitted additional argument.  In light of 
the accredited representative argument, the Board accepts the 
veteran's appeal from the denial of service connection for a 
chronic right foot disorder to include foot drop and 
functional loss of use of the foot as being timely perfected.  
The veteran has been represented throughout this appeal by 
the American Legion.  


FINDINGS OF FACT

1.  Service connection is currently in effect for dysthymia 
evaluated as 70 percent disabling; low back pain evaluated as 
40 percent disabling; bronchitis evaluated as 30 percent 
disabling; and a right knee medial meniscus tear evaluated as 
10 percent disabling.  

2.  The veteran's left knee degenerative arthritis has been 
shown to have increased in severity secondary to his 
service-connected right knee medial meniscus tear.  

3.  In May 1995, the RO denied the veteran's claim of 
entitlement to service connection for a stomach disorder.  He 
was informed in writing of the adverse decision and his 
appellate rights on May 9, 1995.  

4.  The veteran submitted a timely notice of disagreement 
with the May 1995 rating decision.  On April 8, 1996, the RO 
issued a statement of the case to the veteran and his 
accredited representative addressing the issue of the 
veteran's entitlement to service connection for a stomach 
disorder.  

5.  In October 1996, the veteran submitted a substantive 
appeal from the denial of service connection for a stomach 
disorder which was received by the RO on October 28, 1996.  


CONCLUSIONS OF LAW

1.  The veteran's left knee degenerative arthritis was 
proximately due to or the result of his service-connected 
right knee medial meniscus tear.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.310(a) (2001).  

2.  The veteran did not submit a timely substantive appeal 
with the May 1995 rating decision denying service connection 
for a stomach disorder.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issues of the veteran's entitlement to 
service connection for a left knee disorder and a stomach 
disorder, the Board observes that the Department of Veterans 
Affairs (VA) has secured or attempted to secure all relevant 
VA and private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
veteran has been advised by the statement of the case and the 
supplemental statements of the case of the evidence that 
would be necessary for him to substantiate his claims.  The 
veteran has been afforded VA examinations for compensation 
purposes.  The examination reports are of record.  The 
veteran was afforded a hearing before the undersigned Member 
of the Board.  The hearing transcript is of record.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  


I.  Left Knee

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for dysthymia, low back pain, bronchitis, 
and a right knee medial meniscus tear.  
The veteran's service medical records make no reference to a 
left knee disorder.  VA clinical documentation dated in May 
1976 VA reflects that the veteran complained of painful and 
swollen knees.  A September 1976 VA treatment record states 
that the veteran complained of bilateral knee pain.  
Contemporaneous X-ray studies of the left knee were reported 
to be within normal limits.  The veteran's complaints were 
characterized as psychogenic in nature.  

A December 1981 VA treatment entry conveys that the veteran 
complained of aching knees.  A December 1986 VA hospital 
summary reports that the veteran was observed to wear a left 
knee cage.  He exhibited a left knee range of motion of 0 to 
100 degrees.  

An April 1989 VA hospital summary notes that the veteran 
complained of occasional bilateral knee weakness.  On 
examination, the veteran exhibited a range of motion of the 
knees of 0 to 90 degrees.  At a June 1989 hearing before a VA 
hearing officer, the veteran testified that he had retired 
from the United States Postal Service due, in part, to his 
knees.   

At a September 1991 hearing before a panel of the Board, the 
veteran testified that he suffered from chronic bilateral 
"bad" knees for which he had been afforded physical 
therapy; wore bilateral knee braces; and used canes.  The 
veteran stated that a VA physician had told him that his 
bilateral knee problems were etiologically related to his 
service-connected back disorder.  

A March 1992 VA hospital summary notes that the veteran had a 
history of bilateral knee pain for which he wore bilateral 
knee braces.  A May 1992 VA hospital summary indicates that 
the veteran had a history of arthritis in both knees for 
which he used bilateral knee braces and a cane.  A January 
1993 VA hospital summary relates that the veteran had 
bilateral knee arthritis.  

At an April 1993 VA examination for compensation purposes, 
the veteran reported that he had injured his knees when he 
was struck by a heavy ship's door while serving aboard the 
U.S. S. McCloy.  At a July 1997 VA examination for 
compensation purposes, the veteran complained of progressive 
left knee pain and weakness since 1978 and occasional joint 
slipping and buckling.  He denied any left knee trauma.  
Contemporaneous X-ray studies of the left knee revealed no 
abnormalities.  The veteran was diagnosed with left knee 
tendonitis.  The VA examiner commented that the veteran's 
left knee disorder was not likely related to his 
service-connected back disorder.  The doctor stated that the 
veteran's left knee disorder could be a result of a strain 
associated with left knee weight-bearing.  

In his November 1998 notice of disagreement, the veteran 
related that his left knee disorder was precipitated by left 
knee strain associated with his service-connected right knee 
and back disabilities.  A May 1999 written statement from 
Donna Santuccio, L.P.N., conveys that she had reviewed the 
veteran's clinical records.  She opined that the veteran's 
current left knee disorder probably developed as the result 
of his overuse of the joint to compensate for his 
service-connected right knee disability.  A July 2000 VA 
physician's statement indicates that the veteran had left 
knee degenerative arthritis "which has at least been made 
worse by the right knee which is service-connected."  

At the May 2001 hearing before the undersigned Member of the 
Board, the veteran testified that he had been diagnosed with 
left knee tendonitis, osteoarthritis, and weakness.  He 
reiterated that his chronic left knee disorder had been found 
to be etiologically related to his service-connected 
orthopedic disabilities.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
A VA physician and a private licensed practical nurse have 
indicated that the veteran's current left knee disability was 
either caused by or increased in severity secondary to his 
service-connected right knee disorder.  While he negated the 
existence of a direct etiological relationship between the 
veteran's service-connected back disorder and his left knee 
disorder, the examiner at the July 1997 VA examination for 
compensation purposes did not address the relationship 
between the veteran's service-connected right knee disorder 
and his left knee disability.  Given the July 2000 VA 
physician's opinion and in the absence of any objective 
evidence to the contrary, the Board concludes that the 
preponderance of the evidence supports the veteran's claim 
and that service connection is now warranted for left knee 
degenerative arthritis.  38 C.F.R. § 3.310(a) (2001).  



II.  Stomach Disorder

The threshold question to be answered is whether the veteran 
submitted a timely substantive appeal from the denial of 
service connection for a stomach disorder.  If he had not 
submitted a timely substantive appeal, then his appeal fails.  
The provisions of 38 U.S.C.A. § 7105 (West 1991) direct, in 
pertinent part, that:

  (a)  Appellate review will be initiated 
by a notice of disagreement and completed 
by a substantive appeal after a statement 
of the case is furnished as prescribed in 
this section.  Each appellant will be 
accorded hearing and representation 
rights pursuant to the provisions of this 
chapter and regulations of the Secretary.  

***

  (d)(1)  Where the claimant, or the 
claimant's representative, within the 
time specified in this chapter files a 
notice of disagreement with the decision 
of the agency of original jurisdiction, 
such agency shall prepare a statement of 
the case.  ...  

***

  (d)(3)  Copies of the "statement of 
the case" prescribed in paragraph (1) 
will be submitted to the claimant and the 
claimant's representative, if there is 
one.  The claimant will be afforded a 
period of sixty days from the date of the 
statement of the case is mailed to file 
the formal appeal.  This may be extended 
for a reasonable period on request of 
good cause shown.  ...  The agency of 
original jurisdiction may close the case 
for failure to respond after receipt of 
the statement of the case, but questions 
as to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals.  

The VA imposes certain duties on a veteran seeking VA 
compensation.  If he disagrees or is otherwise dissatisfied 
with a RO's decision, the veteran has a duty to express his 
disagreement with the determination filing a notice of 
disagreement and to timely perfect the appeal by filing a 
substantive appeal following the issuance of a statement of 
the case.  38 C.F.R. §§ 20.201, 20.202, 20.302 (2001).  As to 
the first step of initiating appellate review, the veteran is 
to submit a notice of disagreement within one year from the 
date of notice of the adverse decision.  After the 
preparation and mailing of the statement of the case, the 
veteran then has the burden of submitting a timely 
substantive appeal.  Except in the case of simultaneously 
contested claims, a substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the appellant 
or within the remainder of the one year period from the date 
of mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 20.302(b) 
(2001).  

In February 1995, the veteran submitted a claim of 
entitlement to service connection for a stomach disorder.  In 
May 1995, the RO denied service connection for a stomach 
disorder.  On May 9, 1995, the veteran was informed in 
writing of the adverse decision and his appellate rights.  In 
January 1996, the veteran submitted a notice of disagreement.  
On April 8, 1996, the RO issued a statement of the case to 
the veteran and his accredited representative.  In October 
1996, the veteran submitted an Appeal to the Board (VA Form 
9) which addressed the issue of service connection for a 
stomach disorder.  The veteran's substantive appeal was 
apparently received by the RO on October 28, 1996, a date 
more than sixty days after issuance of the statement of the 
case and over a year after the RO's transmittal of written 
notice to the veteran of the denial of service connection for 
a stomach disorder.  
In a September 2001 written statement, the local accredited 
representative asserted that the veteran had perfected a 
timely substantive appeal with the denial of service 
connection for a stomach disorder.  The local accredited 
representative advanced that: the veteran's claim for service 
connection for a stomach disorder was denied by a July 1996 
rating decision; the veteran was informed of the adverse 
decision by a November 7, 1996 written notice; the veteran 
had submitted a notice of disagreement with that rating 
decision in June 1997; the RO issued a February 7, 2000 
statement of the case to the veteran and his accredited 
representative which addressed the issue of service 
connection for a stomach disorder; and the accredited 
representative perfected the veteran's substantive appeal 
from the denial of service connection for stomach disorder on 
March 28, 2000.  

The Board observes that the accredited representative does 
not address either the May 1995 rating decision denying 
service connection for a stomach disorder, the veteran's 
January 1996 notice of disagreement, or the January 1996 
written statement from another local accredited 
representative which explicitly states that the veteran was 
in disagreement with the May 1995 denial of service 
connection for a stomach disorder.  The Court has held that 
there can be only one valid notice of disagreement as to a 
particular claim, extending to all subsequent RO and BVA 
adjudications on the same claim, until either a final RO or 
Board decision has been rendered in that matter or the appeal 
has been withdrawn by the claimant.  Hamilton v. Brown, 4 
Vet. App. 528, 538 (1993) aff'd, 39 F.3d 1574, 1582-85 (Fed. 
Cir. 1994).  

The accredited representative advances, in essence, that the 
July 1996 rating decision constitutes the action on appeal 
and the date of notice of that rating decision is controlling 
in determining whether the veteran has timely perfected his 
substantive appeal.  Such a contention is belied by the 
record which establishes that the veteran submitted a timely 
January 1996 notice of disagreement with the May 1995 rating 
decision.  There may be only one jurisdiction-conferring 
notice of disagreement with a particular issue at a time.  
Given these facts, the veteran's January 1996 notice of 
disagreement controls the determination of the time period 
for submission of his substantive appeal from the denial of 
service connection for a stomach disorder.  The veteran did 
not perfect a substantive appeal from the denial of service 
connection for a stomach disorder within either sixty days of 
issuance of the statement of the case or one year of the date 
of notice of the adverse decision.  Absent a timely 
substantive appeal, the Board does not have jurisdiction over 
the issue and the RO's decision is final.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  


ORDER

Service connection for left knee degenerative arthritis is 
granted.  

The veteran's claim of entitlement to service connection for 
a stomach disorder is dismissed.  


REMAND

The veteran asserts that a chronic right foot disorder to 
include to include foot drop and functional loss of use of 
the foot was incurred secondary to his service-connected 
disabilities.  He contends that he is entitled to an 
automobile or other conveyance and adaptive equipment based 
on impairment due to his service-connected disabilities.  

In reviewing the claims files, the Board observes that the 
clinical record is in conflict as to whether the veteran 
currently has a chronic right foot disorder.  The May 1999 
written statement from Ms. Santuccio notes that the veteran 
exhibited right foot drop caused by his chronic low back pain 
and right knee disorder.  VA nerve conduction and 
electromyographic studies conducted in July 1999 note that 
the veteran complained of right foot weakness.  The veteran 
was reported to exhibit evidence of bilateral peripheral 
axonal neuropathy probably related to diabetes mellitus.  The 
report of an August 1999 VA examination for compensation 
purposes states that the veteran reported that he had been 
diagnosed with foot drop and given a double upright brace in 
1997.  The VA neurological examiner observed that the veteran 
exhibited a bizarre gait "that looks like a learned 
performance."  The doctor concluded that the veteran did not 
have right foot drop.  A July 2000 written statement from a 
VA physician conveys that the veteran had right foot drop 
secondary to his service-connected back disorder.  In light 
of the contradictory clinical findings, the Board finds that 
an additional VA examination would be helpful in resolving 
the issues raised by the instant appeal.  

Assistance may be provided to an eligible person in acquiring 
an automobile or other conveyance and the necessary adaptive 
equipment therefor.  38 U.S.C.A. § 3902 (West 1991 & Supp. 
2001).  A veteran is considered an "eligible person" if he or 
she is entitled to compensation for any of the following 
disabilities, if such disability is the result of an injury 
incurred or disease contracted in or aggravated by active 
military, naval, or air service: the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; or the permanent impairment of vision 
of both eyes of the following status: central visual acuity 
of 20/200 or less in the better eye, with corrective glasses, 
or central visual acuity of more than 20/200 if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.  A veteran who does not qualify as an 
"eligible person" under the foregoing criteria may 
nevertheless be entitled to adaptive equipment if he is 
entitled to VA compensation for ankylosis of one or both 
knees or one or both hips and adaptive equipment is deemed 
necessary for the veteran's licensure and safe operation of a 
vehicle.  38 U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.808 (2001).  In light of the Board's award of 
service connection for left knee degenerative arthritis 
above, the issue of the veteran's entitlement to automobile 
and adaptive equipment or for adaptive equipment only must be 
returned to the RO for additional action.  

The issues of the veteran's entitlement to service connection 
for a chronic right foot disorder and automobile and adaptive 
equipment or for adaptive equipment only have apparently not 
been considered under the VCAA.  Therefore, the claims must 

be returned to the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

2.  The veteran should then be afforded a 
VA examination which is sufficiently 
broad to accurately determine the nature 
and severity of his chronic right foot 
disabilities, if any, and his eligibility 
for automobile and adaptive equipment or 
for adaptive equipment only.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should expressly state whether 
the veteran exhibits a chronic right foot 
disorder to include foot drop and 
ankylosis of one or both knees.  If a 
chronic right foot disorder is 
identified, the examiner or examiners 
should express an opinion as to (1) 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities caused the identified 
chronic right foot disabilities and (2) 
if such an etiological relationship is 
not found, whether it at least as likely 
as not that the identified chronic right 
foot disability or disabilities became 
more severe as a result of the veteran's 
service-connected disorders.  The 
reasoning for all opinions expressed 
should be fully set forth.  The claims 
files, including a copy of this REMAND, 
must be made available to the examiner or 
examiners for review.  The examination 
report should reflect that such a review 
was conducted.  

3.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for a chronic right 
foot disorder to include foot drop and 
functional loss of use of the foot and 
entitlement to automobile and adaptive 
equipment or for adaptive equipment only.  

If his claims remain denied, the veteran and his accredited 
representative should be provided with a supplemental 
statement of the case and be given the opportunity to 
respond.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to 

allow for additional development of the record and due 
process of law.  No inference should be drawn regarding the 
final disposition of the veteran's claims.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

